COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-14-00219-CV
Trial Court Cause
Number:                    2013-01555J
Style:                     In the Interest of C. R. M., A. L. T., and L. N. T., Children


Date motion filed*:        September 18, 2014
Type of motion:            Motion to Withdraw
Party filing motion:       Appellant’s Counsel, Donald M. Crane
Document to be filed:      n/a

Is appeal accelerated? X YES          NO

Ordered that motion is:

          Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Evelyn v. Keyes
                       Acting individually


Date: November 4, 2014